Title: To James Madison from Joseph Habersham, 17 June 1801
From: Habersham, Joseph
To: Madison, James


Sir
General Post Office June 17. 1801
It has been mentioned that the president proposes to spend the summer at his seat at Monticello and that he wishes the mail may be sent from Fredericksburg directly to Orange c.h. & thence by Milton to Charlottesville & that it should be conveyed more expeditiously than it is now done.
If that is the case the following will be perhaps the most eligible arrangement. Let the present mail carrier from Fredericksburg to Charlotte[s]ville (leaving Culpeper out of his route)
Receive the mail at Fredericksburg on Wednesday at 2 AM &
Deliver it at Charlottesville on Thursday by 11 AM
Returning
Leave Charlottesville on Saturday at 1 P.M. &
Arrive at Fredericksburg on Sunday by 10 P.M.
To accomplish this ride (say 85 miles) in so short a time the carrier must keep a spare horse at Orange c.h. & must receive a compensation for his use & keeping.
The rider from Maddison to Culpeper must proceed on to Fredericksburg to preserve a communication with those offices.
If this arrangement is made the communication between Culpeper & Orange will be by way of Fredericksburg; the letters sent from one to the other of those places are so few that the delay which this alteration will occasion can be of no account.
When this alteration is made the mail for the offices on & connected with that route will be closed here on Monday evening.
Will you inform me whether the president wishes such an arrangement to be mad⟨e?⟩ I am sir very respectfully your most obedient
Jos Habersham
 

   
   RC (DLC); letterbook copy (DNA: RG 28, Letters Sent by Postmaster General, vol. EE). RC in a clerk’s hand, signed by Habersham.


